Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The instant application, Application No. 16/924,799 (hereinafter the ‘799 Application) is a reissue of U.S. Application No. 14/532,095, issued on February 23, 2016 as U.S. 9,270,024 (hereinafter the ‘024 Patent), which is a continuation of application No. 13/786,888, filed on March 6, 2013, which is a continuation of U.S. patent application Ser. No. 13/ 098,878, filed on May 2, 2011, which is a divisional of U.S. patent application Ser. No. 12/463,657, filed on May 11, 2009, which is a divisional of U.S. patent application Ser. No. 10 10/508,655, filed on September 22, 2004, which is a U.S. National Phase under 35 U.S.C. §371 of International Application No. PCT/JP2003/002883, filed on March 11, 2003, which is based upon and claims priority based on 35 USC 119 from prior Japanese Patent Application No. 2002-081375, filed on March 22, 2002.

2.	This is a non-broadening reissue of the ‘024 Patent. 
Claims 1-24 are pending, claims 21-24 are new.

3.    The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because 

4.    Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,270,024 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

5.    Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

6.    Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. 

Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 10/7/2020 is being considered by the examiner.

Claim Objections
8.	a)	The claims amendment filed on 7/9/2020 is objected to because it is not compliant with 37 CFR 1.173(b)(d) (i.e. all amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. The amendments must include proper markings, matter to be omitted must be enclosed in brackets, no strikethrough, matter to be added must be underlined. The underlined matters should include the claim numbers and claim identifiers.) See MPEP § 1453.
Appropriate correction is required for new claims 21-24. The claim identifiers and the claims must be underlined in their entirety. 
b)	As to claim 12, the limitation “a signal processing unit capable of processing spatial signals to be transmitted through the plurality of transmission units and the plurality of antennas” should be -- a signal processing unit capable of transmit antennas--.
	The limitation “a control unit that controls a process of transmitting the information on the available number of spatial signals” should be -- a control unit that controls a process of transmitting the information on the maximum available number of spatial signals--.

Reissue Applications
9.	The claims support for claim amendments filed 7/9/2020 is objected to because it does not provide an explanation of the support in the disclosure of the patent for the changes made to the claims and the newly added claims (see 37 C.F.R. 1.173(c)).
	The claims support is required. 

Oath/Declaration
10.	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The declaration does not indicate the claim number having an error (i.e., claim 1), and fails to indicate any changes to claim 1 that would correct any errors.


CLAIM INTERPRETATION – 35 U.S.C. § 112, SIXTH PARAGRAPH
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  § 35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 	The following functional phrases in the claims are identified:

	Functional Phrase #1 (claim 1, claim 21, claim 22) – “storage means for storing …information on the number of available spatial signals that can be processed by the signal processing unit”.

	Functional Phrase #2 (claim 1, claim 22) – “control means for controlling a process of transmitting the information on the number of available spatial signals in a link request from said radio apparatus”.

	Functional Phrase #3 (claim 4) – “monitor means for monitoring communication quality for each spatial signal during communication”.
Functional Phrase #4 (claim 4) – “control means is configured to change the number of the antennas allocated to each of the sub-arrays in accordance with a detection result of the monitor means”. 

Functional Phrase #5 (claim 8, claim 19) – “the signal processing unit is configured to determine the number of sub-arrays based on a number of signals notified by a radio base station apparatus”.

Functional Phrase #6 (claim 9) – “control means is configured to allocate one of the plurality of antennas to each of the sub-arrays in a number corresponding to the number of signals notified by a radio base station apparatus and subsequently, to allocate the remaining antennas to each of the sub-arrays in a prescribed order”.

Functional Phrase #7 (claim 11) – “means for detecting a reception level for each antenna”. 

Functional Phrase #8 (claim 12, 21, 22-24) – “a signal processing unit capable of processing spatial signals to be transmitted through the plurality of transmission units and the plurality of antennas”.

	Functional Phrase #9 (claim 12, 23-24) – “a storage unit that stores …information on the maximum number of available spatial signals that can be processed by the signal processing unit”.
Functional Phrase #10 (claims 12, 21, 23-24) – “a control unit that controls a process of transmitting the information on the available number of spatial signals”.

Functional Phrase #11 (claim 14) – “the signal processing unit is configured to change a combination of the antennas allocated to each of the sub-arrays of antennas”.

Functional Phrase #12 (claim 15) – “a monitor unit that monitors communication quality for each spatial signal during communication”.

Functional Phrase #13 (claim 15) – “control unit is configured to change the number of the antennas allocated to each of the sub-arrays in accordance with a detection result of the monitor unit”.

Functional Phrase #14 (claim 20) – “control unit is configured to allocate one of the plurality of antennas to each of the sub-arrays in a number corresponding to the number of signals notified by a radio base station apparatus and subsequently, to allocate the remaining antennas to each of the sub-arrays in a prescribed order”.


	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure 
 	As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

MPEP 2181 II(B)

           Under Federal Circuit precedent, if a disputed claim term does not employ the word “means,” a presumption arises that the term is not a means-plus-function term. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348-49 (Fed. Cir. 2015). The challenger can rebut that presumption by demonstrating that a person of ordinary skill in the art would not understand the term to have sufficiently definite meaning as a name for structure. See id. at 1349. The challenger must demonstrate that, to a person of ordinary skill in the art, the term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function (emphasis added). Id. 
            “[A]s originally described in Katz, ‘special programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015). 
            “A microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other computer-implemented functions require disclosure of an algorithm.”  See id. 
           For Functional Phrases #8, #9, #10, and #12, a “signal processing unit”, “a storage unit”, “a control unit”  and “a monitor unit” are considered sufficient structures for performing the claimed functions because the claimed functions of “processing spatial signals” (Functional Phrase #8), “stor[ing]…information on the maximum number of available spatial signals” (Functional Phrase #9), “controls a process of transmitting the information on the available number of spatial signals” (Functional Phrase #10), and “monitors communication quality for each spatial signal during communication” (Functional Phrase #12) are considered basic computing functions that do not require special programming to execute. In other words, these functions describe functions so elementary in nature that they are generally considered “coextensive” with a general purpose computer, in accordance with EON Corp. IP Holdings LLC.
 	Accordingly, Functional Phrases #8, #9, #10, and #12 do not invoke § 112, sixth paragraph, because a “signal processing unit”, “a storage unit”, “a control unit”  and “a monitor unit” are sufficient structure for performing the claimed functions and therefore are not generic placeholders for “means.” 
     
 	Regarding Functional Phrases #5, #11, #13 and #14, the term “signal processing unit” and “control unit” amounts to insufficient structure for performing the 
 	However, the functional language in each of these claims constitutes a sufficient algorithm such that the term “server” is modified by sufficient structure for achieving the specified functions. 
 	For instance, for Functional Phrase #5, the claimed functions – 
	determin[ing] the number of sub-arrays based on a number of signals notified by a radio base station apparatus.  	
	– constitute an algorithm for determining the number of sub-arrays based on a number of signals notified by a radio base station apparatus.

 	For Functional Phrase #11, the claimed functions – 
 	chang[ing] a combination of the antennas allocated to each of the sub-arrays of antennas
 	– constitute an algorithm for changing a combination of the antennas allocated to each of the sub-arrays of antennas

	
For Functional Phrase #13, the claimed functions – 
 chang[ing] the number of the antennas allocated to each of the sub-arrays in accordance with a detection result of the monitor unit”.
 	– constitute an algorithm for changing the number of the antennas allocated to each of the sub-arrays in accordance with a detection result of the monitor unit.


allocat[ing] one of the plurality of antennas to each of the sub-arrays in a number corresponding to the number of signals notified by a radio base station apparatus and subsequently, to allocate the remaining antennas to each of the sub-arrays in a prescribed order”.
 – constitute an algorithm for allocating one of the plurality of antennas to each of the sub-arrays in a number corresponding to the number of signals notified by a radio base station apparatus and subsequently allocating the remaining antennas to each of the sub-arrays in a prescribed order”.


 	Accordingly, since the claimed “signal processing unit” and “control unit” are modified by sufficient structure in the form of an algorithm for each of these functional phrases, the 3-prong invocation test for § 112, sixth paragraph, is not met for Functional Phrases #5, #11, #13 and #14. 
     
 	In summary, none of the identified Functional Phrases #5, 8, 9-14 properly invoke § 112, sixth paragraph, and all claimed terms are interpreted herein according to the broadest reasonable interpretation.
Regarding Functional Phrases #1-4, #6-7, the Examiner notes that FP#1-4, #6-7 expressly recite “means” which they are found as a generic placeholder, the Examiner concludes that FP#1-4, #6-7 meet Invocation Prong (A).
	FP#1-4, #6-7 recite the above recited functions, the Examiner concludes that FP#1-4, #6-7 meet Invocation Prong (B).

Therefore, this limitation satisfies the 3-prong analysis and thus is considered to invoke 112 6th paragraph.

Corresponding structure for Functional Phrases
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II).
	The Examiner has again carefully reviewed the original disclosure to determine the corresponding structure for FP#1-4, #6-7. In reviewing the original disclosure, the Examiner finds that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
	Regarding FP#1-4, #6-7, support in the disclosure for the recitations are:
“a memory MMU for holding information of the number of antennas for PDMA terminal 1000” (‘024 Patent, 8:48-50). The memory MMU stores an antenna number or other values (before they are used or tranmitted) that indicate the number of spatial signals that can be processed (‘024 Patent, 8:32-50, 9:45-46, 10:50-58, 11:18-24, 11:35-39). – FP#1

Based on the disclosure of the ‘024 Patent above, there is sufficient structure for performing the FP#1-2, 4, 6 as claimed.  

In light of FP#3 and FP#7, the Examiner finds that the ‘024 Patent specifically discloses 
	The radio apparatus further includes monitor means for monitoring communication quality for each spatial path during communication.
(‘024 Patent 5:32-35).

Preferably, the radio apparatus further includes means for detecting a reception level for each antenna. 
(‘024 Patent 5:25-26).	
The Examiner finds the ‘024 Patent does not disclose the actual structure (i.e. including any algorithm) that performs the FP#3 and FP#7. 
Thus, the Examiner concludes that the ‘024 Patent fails to clearly link and associate corresponding structure to FP#3 and FP#7.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If Applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21, 23 recite “said plurality of antennas comprises at least one antenna array having a plurality of antenna subarrays which are dynamically configurable”.
Claims 22, 24 recite ”the number of spatial signals is smaller than or equal to the total number of the plurality of transmission antennas and is based on a dynamic configuration of the plurality of transmission antennas”.
	The specification does not appear to teach the recited limitation and there is no 
explanation of the support in the disclosure of the patent for the newly added claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 4, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “monitor means for monitoring communication quality for each spatial signal during communication” (claim 4) and “means for detecting a reception level for each antenna” (claim 11) have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no corresponding structures that perform the claimed functions.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC §251
	35 U.S.C. 251 (a) reads as follows:
Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

13.	a)	Claims 1-24 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
	The nature of the defect(s) in the declaration is set forth in the discussion above in paragraph 10.
b)	Claims 21-24 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


14.	Claim(s) 1-8, 12-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wallace et al. (US 2002/0193146).
As to claim 1, Wallace discloses a radio apparatus for multiplexed communication by forming a plurality of spatial signals to another radio apparatus (i.e., two radio systems (base station and mobile station) communicating with each other in a channel using multiple antennas, Wallace: Fig. 12, 324a-t, 352a-r. Mobile stations are capable of MIMO communications with a base station, Wallace: Figs. 4-5. Data is transmitted via a number of transmission channels (i.e., NC independent channel or spatial subchannel), Wallace: [0093]) comprising:
	a plurality of transmission units connectable to a plurality of antennas, including a plurality of transmission antennas (i.e., transceiver 904 of base station 900 connected to antennas array 902 prepares signals for transmission, Wallace: Fig. 18, [0122, 0129]);
	at least a signal processing unit capable of processing spatial signals to be transmitted through the plurality of transmission units and the plurality of transmission antennas (i.e., TX MIMO processor 320 performs signal processing, Wallace: [0095], Fig. 12);
	storage means for storing prior to any request to establish a link channel being sent to the another radio apparatus information on the number of available spatial signals that can be processed by the signal processing unit, wherein the number of spatial signals is smaller than or equal to the total number of the plurality of transmission antennas (i.e., base station includes “memory device 914” that is coupled to the central processor and stores instructions, Wallace: [122-123], Fig. 18. Similarly, mobile station 1100 includes “a memory storage device, such as memory device 1114” connected to the central processor and that may store instructions, Wallace: [140], Fig. 20. Base station transmits the “number of transmitting antennas” to the mobile station when selecting the “transmission scenario” before a communication begins, Wallace: [0126]. A MIMO-capable base station should have “diversity capability information” for various mobile stations, so each mobile station sends the number of its transmit antennas, among other parameters, to the base station, Wallace: [0104-0105]. A diversity status value could consist of “one bit, wherein assertion [of the bit] indicates multiple antennas at the mobile user associated with the corresponding path, and negation [of the bit] indicates a single antenna, Wallace: [0107, 0109], Fig. 14, 504. Mobile station measures the interference and signal strength of each spatial signal and transmits those SNR and C/I values to the base station. Those values are “channel station information” (CSI) are being used by the base station to adjust coding and modulation schemes for each spatial signal based on the SNR value that the mobile station reports for the channel, Wallace: [0096, 0103, 0106]. For MIMO channels, the number of spatial subchannels “NC” that can be formed is less than or equal to the number of transmit antennas (“NT”) or the number of receive antennas (“NR”), whichever is lower. “NC” is less than or equal to “min” {NT, NR}, Wallace: [0093]);
	control means for controlling a process of transmitting the information on the number of available spatial signals in a link request from said radio apparatus (i.e., Mobile station 1100 includes central processor 1112 which “controls operation within the mobile station”. The base station or mobile station transmits information on the number of spatial signals that can be processed, including information such as the number of the transmit antennas or CSI (e.g., interference values), Wallace: [0103-0104, 0097, 0126]. When a mobile station initiates communication by sending a request, that request includes the required antenna diversity information. The antenna diversity status may include the number of transmit antennas, the number of receive antennas. The base station “requires antenna diversity status information on initiation of an active communication” with a mobile station, Wallace: [0077, 0123, 0125]. Sending antenna number information in such a request allows the base station to select a transmission scenario for the mobile station, Wallace: [0124]).

As to claims 2, 13, Wallace discloses wherein the plurality of antennas are divided into a plurality of sub-arrays of antennas, each of the sub-arrays of antennas corresponding to one of the spatial signals (i.e., a MIMO channel may be decomposed into NC independent channels, with NC <= min{NT, NR}. Each of the NC independent channels is also referred to as a spatial subchannel of the MIMO channel, Wallace: [0093]).

As to claims 3, 14, Wallace discloses wherein the signal processing unit is configured to change a combination of the antennas allocated to each of the sub-arrays of antennas (i.e., the receiver may employ antenna diversity combining individual signals to form a composite, stronger signal, Wallace: [0047, 0050, 0054]).

As to claims 4, 15, Wallace discloses wherein the radio apparatus further comprises monitor means for monitoring communication quality for each spatial signal during communication, and the control means is configured to change the number of the antennas allocated to each of the sub-arrays in accordance with a detection result of the monitor means (i.e., multiple correlators detect the M strongest multipath components. Combination the multipath components in proportion to their strengths is a form of diversity and can help reduce fading, Wallace: [0056]).

As to claims 5, 16, Wallace discloses wherein the information on the number of spatial signals is transmitted in a link request from the radio apparatus before the multiplexed communication with the another radio apparatus is started (i.e., a base station identifies a transmission scenario “on initiation of each communication link” (i.e., when a communication starts). The base station sent a “query to the mobile user to determine diversity capability information” and the mobile station responded with the number of receive antennas used at the mobile station” along with the mobile station’s CSI feedback. The base station selects a transmission scenario for the forthcoming communication and sends the number of its transmitting antennas to the mobile station, Wallace: [0126]. Spatial multiplexing which is at least reasonably pertinent to the particular problem of establishing multiplex communication between one radio terminal and a radio base station via plurality of paths, Wallace: [0106, 0141]).

As to claims 6, 17, Wallace discloses wherein the information on the number of spatial signals is transmitted at a control information stage during establishing the traffic channel (i.e., transmitting antenna number information and CSI during system initialization and pre-call setup, Wallace: [0126]).

As to claims 7, 18, Wallace discloses wherein a MIMO channel is set for each of the sub-arrays for communication with the another radio apparatus (i.e., Wallace, Fig. 5).

As to claims 8, 19, Wallace discloses wherein the signal processing unit is configured to determine the number of sub-arrays based on a number of signals notified by a radio base station apparatus (i.e., base station uses FL and RF antenna diversity to provide MIMO configuration for any given mobile user, Wallace: Figs. 13-14, [0125]).

	As to claim 12, claim 12 is very similar to claim 1, except it also recites the “maximum number of available spatial signals that can be processed by the signal processing unit”. (i.e., For MIMO channels, the number of transmit antennas (NT) or the number of receive antennas (NR), whichever is lower, provides an upper bound on the number of spatial subchannels (NC) that can be processed by a mobile station (“N=min(Nt, Nr)”, Wallace: [0066]; “NC<=min[NT, NR}”, Wallace:[0093]). The mobile station’s number of transmit antennas represents the maximum number of spatial signals the mobile station can transmit to a base station. Similarly, the mobile station’s number of receive antennas represents the maximum number of spatial signals the mobile station can receive from a base station. The maximum number of spatial signals that can be processed is limited by the number of transmit antennas at the base station or the number of receive antennas at the mobile station, whichever is fewer).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 2002/0193146) in view of Podgorski (US Patent 6,295,032). 
	Wallace does not disclose, however Podgorski discloses wherein each of the sub-arrays is allocated antennas having an identical plane of polarization (i.e., half of the sub-arrays are horizontally polarized and the other half of the sub-arrays are vertically polarized, Podgorski: 5:41-60).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of each of the sub-arrays is allocated antennas having an identical plane of polarization in the system of Wallace, as Podgorski teaches so as to impact the system throughput.
16.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 2002/0193146) in view of Walton et al. (US 2003/0125040).
	Wallace discloses means for detecting a reception level for each antenna (i.e., 0056, 0059-0060). Wallace does not disclose, however Walton discloses wherein the antennas are allocated to each of the sub-arrays based on the detected reception level (i.e., assigning transmit antennas to the selected terminals, Walton: [0082, 0085, 0469]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of wherein the antennas are allocated to each of the sub-arrays based on the detected reception level in the system of Wallace, as Walton discloses so as to optimize performance by using multi-user diversity environment. 

Allowable Subject Matter
Claims 9 and 20 would be allowable if overcoming the rejection(s) under 251 rejections set forth in this Office action and to include all of the limitations of the base claims (claims 1 and 12) and any intervening claims (claims 2 and 13).
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992